Citation Nr: 0906543	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-21 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO accepted a February 2005 statement as a 
notice of disagreement.  

The Veteran requested a hearing before the Board in July 
2006, however, withdrew his request in October 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from a back 
problem which he sustained during service.  He further 
contends that his back condition is related to the numerous 
airborne jumps he performed in service.

A service treatment record (STR) dated in July 1969 indicated 
that the Veteran was treated for a right lumbar para-
vertebral muscle spasm due to an injury he had while playing 
with his dog in service.  The report of a February 1970 
separation physical examination indicated that the Veteran 
complained of back pain from the time he sustained the 
aforementioned injury; the examiner stated that the Veteran's 
lumbar strain was asymptomatic.  

A VA outpatient treatment record dated in May 2002 indicated 
that the Veteran has degenerative disc disease and has 
experienced chronic low back pain since the late 1960's.  

Private treatment records from August 2002, October 2002, 
February 2003, and May 2003 demonstrated that the Veteran has 
obtained treatment for his diagnoses of degenerative disc 
disease, a herniated disc, and chronic low back pain.  In 
July 2003, the Veteran underwent surgery for his lumbar disc 
herniation at L4-L5 and L5-S1 with right and left L5-S1 
sciatica.  

The Veteran's Military Occupational Specialty (MOS) was as a 
mail clerk, however, also he was the recipient of a 
Parachutist Badge and reported making numerous jumps.

Given the above, A VA examination should be conducted to 
clarify the current nature and likely etiology of any back 
conditions that the Veteran may have.  38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of any back conditions which may 
be present.  The claims folder should be 
made available to the examiner for review.  
Any indicated evaluations, studies, and 
tests deemed to be necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly preservice 
treatment records and service treatment 
records.
   
Based on the examination and review of the 
record, the examiner should answer the 
following question: 

Is it at least as likely as not that any 
currently demonstrated back condition is 
the result of active service or any 
incident therein or, in the alternative, 
had its onset in service?

A rationale for all opinions expressed 
should be provided.  

2.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claims remains adverse to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




